DETAILED ACTION

This communication is in response to Application No. 16/876,027 filed on 5/16/2020.  The amendment presented on 10/11/2021, which cancels claims 5 and 11, amends claims 1, 7, 13, and 20, and amends the Title, is hereby acknowledged.  Claims 1-4, 6-10, and 12-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the Title "FUNCTION INVOKING METHOD AND DEVICE, SMART HOME SYSTEM AND COMPUTER-READABLE STORAGE MEDIUM” has been considered and is acceptable.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-10, and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amended claims 1 and 7 incorporating similar limitation of cancelled claims 5 and 11 respectively with some additional limitations caused the Examiner further search and narrowed claim interpretation.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ocher et al. (hereinafter Ocher)(US 2019/0173684) in view of Bender et al. (hereinafter Bender)(US 2019/0349443).
Regarding claims 1, 7, and 20, Ocher teaches as follows:
A function invoking device (interpreted as IoT device management system 102), applied to a first device, comprising: 
memory storing processor-executable instructions (main memory 308 in figure 3)(see, paragraph [0034]); and 
a processor (processor 304 in figure 3)(see, paragraph [0034]) configured to: 
acquire a function executing instruction (capability execution module 110 sends an execution request (equivalent to applicant’s function executing instruction) to IoT device 104A, see, paragraph [0018] and figure 1);  
parse device capabilities required to execute the instruction (the execution request specifies the function, activity, or capability that IoT device 104A should perform, see, paragraph [0018]); and 

Ocher does not teach of determining among a plurality of second device at least one second device stronger than a corresponding capability of the first device. 
Bender teaches as follows:
The known services, attributes (i.e., device type, device compatibility, device services, software/hardware requirements, etc.) of each device are then compared to the user device submitted requirements 218. The ranking order of prioritization may be listed based on devices, device attributes, weighted sums, etc. The most relevant devices may be scored and ranked in an optimal order 222. The list of results can be shared with the user device 210 to establish an order of device relevancy 224 (see, paragraph [0027] and figure 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ocher with Bender to include selecting an optimal (equivalent to applicant’s stronger) IoT device among multiple IoT devices as taught by Bender in order to efficiently replacing current IoT device with an optimal IoT device. 
Regarding claims 2 and 8, Ocher teaches as follows:
Recording in advance capabilities of one or more second devices (in 240, IoT device management system 102 executes appropriate commands to store the 
Regarding claims 4 and 10, Ocher teaches as follows:
The invoking a capability of at least one second device to execute the function executing instruction to implement a corresponding function comprises: determining at least one second device having at least one device capability; and invoking a corresponding capability of the determined second device to execute the function executing instruction to implement a corresponding function (IoT device management system 102 sends a capability execution request to the IoT device 104A in order to execute the capability, see, paragraph [0033] and 260 in figure 2).
Ocher does not teach of determining that the first device does not have at least one of the parsed device capabilities;   
Bender teaches as follows:
Identifying a prioritized list of devices operating on a network 314, identifying a degree of accuracy between the user requirements and the prioritized list of devices by performing tests associated with the user requirements on the prioritized list of devices 316, and providing an optimal device selection among the prioritized list of devices based on the degree of accuracy 318 (see, paragraph [0028] and figure 3A).
Therefore, devices among the prioritized list of devices were not selected based on user requirements are equivalent to applicant’s first device does not have parsed device capabilities.
Therefore they are rejected for similar reason as presented above.
Regarding claims 6 and 12, Ocher teaches as follows:

 	Regarding claim 13, Ocher teaches similar limitations as presented above except for comparing parameters of hardware providing the device capacities.
Bender teaches as follows:
The known services, attributes (i.e., device type, device compatibility, device services, software/hardware requirements, etc.) of each device are then compared to the user device submitted requirements 218. The ranking order of prioritization may be listed based on devices, device attributes, weighted sums, etc. The most relevant devices may be scored and ranked in an optimal order 222. The list of results can be shared with the user device 210 to establish an order of device relevancy 224 (see, paragraph [0027] and figure 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ocher with Bender to include comparing the capabilities of each IoT device as taught by Bender in order to efficiently determine which IoT device is better for the execution request.
Regarding claim 14, Ocher teaches as follows:
Wherein the processor is configured to parse a device capability required to execute the instruction by determining a pre-recorded device capability required to 
execute the instruction (the execution request specifies the function, activity, or capability that IoT device 104A should perform, see, paragraph [0018]).

Bender teaches as follows:
The user device 210 may submit a query or have a set of recurring requirements which are viewed and checked continuously for updates to the network of IoT devices 230. The requirements 212 are received and processed at the service device and then availability of devices 214 can be requested and received 216 (see, paragraph [0027]).
The Examiner interpreted the third device as the user device (210 in figure 2).
Therefore they are rejected for similar reason as presented above.
Regarding claim 16, Ocher in view of Bender teaches similar limitations as presented above in the rejection regarding claim 7 except for synchronizing change information to other devices.
Bender further teaches as follows:
The requirements 212 are received and processed at the service device and then availability of devices 214 can be requested and received 216. The known services, attributes (i.e., device type, device compatibility, device services, software/hardware requirements, etc.) of each device are then compared to the user device submitted requirements 218 (see, paragraph [0027] and figure 2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ocher with Bender to include sharing attributes of each device in order to update current device attributes.
.

Claims 3, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ocher et al. (hereinafter Ocher)(US 2019/0173684) in view of Bender et al. (hereinafter Bender)(US 2019/0349443), and further in view of Cano Zapata et al. (hereinafter Cano)(US 2019/0289069).
Regarding claims 3 and 9, Ocher in view of Bender teaches all limitations as presented except for discovering devices.
Cano teaches as follows:
The set of network protocols may include, for example, BLE, NFC, Wi-Fi direct, and the like.  Further, the data processing system monitors for a presence of a trusted data processing system among the trusted data processing systems on the ad-hoc wireless network (see, paragraph [0065] and step 408 in figure 4A).
Therefore, Cano inherently teaches of discovering one or more second devices located within the same local area network as the first device in response to the first device joining a local area network.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ocher in view of Bender with Cano to include the well-known ad-hoc wireless network as taught by Cano in order to automatically discover other devices within a specific distance range.
Regarding claim 17, Ocher in view of Bender teaches all limitations as presented above except for the well-known bus system for interaction between devices.

A bus system may be used to implement communications fabric 202 and may be comprised of one or more buses, such as a system bus or an input/output bus.  Of course, the bus system may be implemented using any suitable type of architecture that provides for a transfer of data between different components or devices attached to the bus system (see, paragraph [0043] and figure 2).
Therefore, Cano inherently teaches the mechanism for capability information interaction between devices.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ocher in view of Bender with Cano to include the well-known bus system as taught by Cano in order to efficiently implement communications between different components or devices.
 	Regarding claim 18, Ocher in view of Bender and Cano teaches similar limitations as presented above in the rejections regarding claims 1, 13, and 17.
	Ocher in view of Bender and Cano does not explicitly teach of assigning a value to a variable in the data structure based on a capability information data structure defined for each device capability.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ocher in view of Bender with Cano to include assigning a value to a variable based on a capability information in order to efficiently compare the value of capabilities between multiple IoT devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 10, 2022